Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This office action is in response to the remarks and amendments filed on 02/18/2021. Claims 1-25 are pending.
Election/Restrictions
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 02/18/2021.
Applicant's election with traverse of Group I (claims 1-18 and 24-25) and Figs. 2A-2C, 3A-3B and 5 in the reply filed on 02/18/2021 is acknowledged.  The traversal is on the ground(s) that an undue burden would not be placed upon the examiner in searching the full scope of the subject matter covered in the claims. This is not found persuasive because an air source heat and a water source heat pumps are two distinct apparatuses lead to different classification and so their method of use.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-13, 15, 18, 24 and 25 are being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hern (US 20190277548 A1), hereinafter referred as Hern.
Regarding claim 1, Hern teaches that a heat pump unit ( 102, Fig. 5 &6) that distributes its total charge of refrigerant between a main refrigerant system (112) and a refrigerant charge control system (105) conductively engaged to the main refrigerant system (Figs. 5 and 6 show represent the heat pump unit 102 and the charge that goes through the main refrigerant system 112 and the refrigerant charge control system 105 via pipe or tubing), wherein the total charge of refrigerant in the heat pump unit is constant (the total charge of the refrigerant is constant and 
Regarding claim 2, Hern teaches that wherein the heat pump unit distributes its total charge of refrigerant between a main refrigerant system, a refrigerant charge control system conductively engaged to the main refrigerant system, and a hot gas reheat system (72, Fig. 4) conductively engaged to the main refrigerant system (para. 0030, the hot gas reheat system 72 may circulate through the main refrigerant system 112 via 74 as shown in Figs. 5 and 6 ), wherein the total charge of refrigerant in the heat pump unit is constant.
Regarding claim 3, Feng teaches that the heat pump unit: 
a variable-refrigerant-charge (126 & 130 and 124 & 128, Figs. 5,  and 78,  Fig. 6) main refrigerant system; and 
a refrigerant charge control system (105) conductively engaged to the variable-refrigerant-charge main refrigerant system (refrigerant charge control system is conductively engaged a variable-refrigerant-charge  126 & 130 and 124 & 128, Figs. 5 and 78 Fig. 6); 
wherein the total charge of refrigerant in the heat pump unit is constant (the total charge of the refrigerant is constant and divided into a first and second portion into 105, para. 0003, and 105 contains 10-20% of the total charge of the heat pump system, para. 0047).
Regarding claim 4, Hern teaches that the heat pump unit comprising 
a hot gas reheat system (a reheat system may be added to the system, para. 0034) conductively engaged to the main refrigerant system (the reheat system is added to the hot gas reheat system 72, which may circulate through the main refrigerant system 112 via 74 as shown in Figs. 5 and 6), wherein the total charge of refrigerant in the heat pump unit is constant.
Regarding claim 5, Hern teaches that the heat pump unit comprising: 
a main refrigerant system (112); and 
a refrigerant charge control system (105) conductively engaged to the main refrigerant system (para. 0042; 105 is configured to remove or add refrigerant charge to the refrigerant system 112 ); 
wherein the total charge of refrigerant in the heat pump unit is constant during operation (the total charge of the refrigerant is constant and divided into a first and second portion into 105, para. 0003, and 105 contains 10-20% of the total charge of the heat pump system, para. 0047); and 
the heat pump unit operates with a first amount of refrigerant in the main refrigerant system during a cooling or heating cycle and a smaller second amount of refrigerant in the main refrigerant system during a heating or cooling cycle (paras. 0014, 0040 show that the amount of refrigerant fluctuate during operation depending on an ambient temperature, a mode of the heat pump system-heating or cooling- or a refrigerant pressure), respectively.
Regarding claim 8, Hern teaches that the heat pump comprising: 
a main refrigerant system (112); and 
a refrigerant charge control system conductively engaged to the main refrigerant system (para. 0042; 105 is configured to remove or add refrigerant charge to the refrigerant system 112 ), 
wherein the refrigerant charge control system (105) draws refrigerant away from the main refrigerant system during either a cooling cycle or heating cycle of the heat pump unit (para. 0042 explains that the refrigerant charge control system 105 is configured to remove refrigerant from refrigerant system 112).
Regarding claim 9, Hern teaches that the heat pump unit comprising:
 a main refrigerant system (112); and 
a refrigerant charge control system conductively engaged to the main refrigerant system; 
wherein the total charge of refrigerant in the heat pump unit is constant during operation; and 
the refrigerant charge control system controls the distribution of refrigerant between the main refrigerant system and the refrigerant charge control system (the total charge of the refrigerant is constant and divided into a first and second portion into 105, para. 0003, and 105 contains 10-20% of the total charge of the heat pump system, para. 0047).
Regarding claim 10, Hern teaches that the heat pump unit further comprising a hot gas reheat cycle system conductively engage system (para. 0030, the hot gas reheat system 72 may circulate through the main refrigerant system 112 via 74 as shown in Figs. 5 and 6 ).
Regarding claim 11, Hern teaches that the heat pump unit, wherein the hot gas reheat cycle system comprises: at least one heat exchanger, and at least one flow control valve (para. 0034 shows that a reheat coil is added to the evaporator 80, which a type of heat exchanger and a flow control valve 78).
Regarding claim 12, Hern teaches that the heat pump unit (Fig. 5; para. 0037), wherein: 
the main refrigerant system (102) comprises at least the following conductively engaged components: 
at least one compressor (42, Fig. 2, para. 0023), at least one high pressure heat exchanger (110), at least one low pressure heat exchanger (108), at least one expansion valve (78), and at least one reversing valve (106).
Regarding claim 13, Hern teaches that the heat pump, wherein: 
the heat pump unit is an air source heat pump unit (paras. 0002, 0022, 0027 show that a fan or blower is used to absorb air in one place and release it on another place); 
the at least one high pressure heat exchanger (110) is an outdoor heat exchanger (para. 0037 show 110 is an outdoor heat exchanger); and the low pressure heat exchanger (108) is an indoor heat exchanger (para. 0037 show 108 is an indoor heat exchanger).
Regarding claims 15 and 24, Hern teaches that the heat pump unit, wherein: the refrigerant charge control system (Figs. 7 and 8) comprises at least the following conductively engaged components: at least one refrigerant reservoir (105), at least one flow control valve (156), and at least one check valve (128 and 130, Fig. 5).
Regarding claim 18, Hern teaches that the heat pump unit of claim 1 further comprising at least one blower fan (66, Figs. 5 and 6).
Regarding claim 25, Hern teaches that wherein the flow control valve is downstream of the reservoir, and the reservoir is downstream of the check valve (Fig. 5 shows that the reservoir 105 is downstream the check valve 130).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hern.
Regarding claim 6, Hern teaches that wherein the heat pump unit (102, Fig. 5 &6) is an air sourced (paras. 0002, 0022, 0027 show that a fan or blower is used to absorb air in one place and release it on another place) comprising: 
a main refrigerant system (112); 
a refrigerant charge control system (Figs. 7 and 8) conductively engaged to the main refrigerant system (refrigerant charge control system is conductively engaged to the main refrigerant system 112 via conduit 154); and 
a charge of refrigerant distributed between the main refrigerant system and the refrigerant charge -2-Docket No. UEC-1-CNV control system (the refrigerant charge control system 105 is fluidly coupled to the main refrigerant system, para, 0003 ); 
Hern does not teach that  wherein during a heating cycle operation of the heat pump unit no more than about 50% of the refrigerant charge is in the main refrigerant system and at least about 50% of the refrigerant charge is in the refrigerant charge control system; and during the cooling cycle operation of the heat pump unit at least about 50% of the refrigerant charge is in the main refrigerant system and no more than about 50% of the refrigerant charge is in the refrigerant charge control system.
However, Hern teaches (in para 0047 and claim 7) that the refrigerant charge control system is configured to hold 10 to 20 percent of the total refrigerant charge. Furthermore, Hern teaches that the refrigerant charge control system is capable to adjust the refrigerant charge in the main refrigerant system by adding or removing refrigerant in the main refrigerant system during operation depending on an ambient temperature, a mode of the heat pump system-heating or cooling- or a refrigerant pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to realize the refrigerant charge control system is capable to hold at plus or minus 50 percent of the refrigerant in the heat pump unit in order to improve the efficiency of and to adjust to the heating or cooling cycle operation. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hern in view of Carney (What Is a Water Source Heat Pump?) hereinafter referred to Carney.

Regarding claim 7, Hern teaches that wherein the heat pump unit (102, Fig. 5 &6) comprising: 
a main refrigerant system (112); 
a refrigerant charge control system ( Figs. 7 and 8) conductively engaged to the main refrigerant system (refrigerant charge control system is conductively engaged to the main refrigerant system 112 via conduit 154); and 
a charge of refrigerant distributed between the main refrigerant system and the refrigerant charge -2-Docket No. UEC-1-CNV control system (the refrigerant charge control system 105 is fluidly coupled to the main refrigerant system, para, 0003 ); 
Hern does not teach that  wherein during a heating cycle operation of the heat pump unit no more than about 50% of the refrigerant charge is in the main refrigerant system and at least about 50% of the refrigerant charge is in the refrigerant charge control system; and during the cooling cycle operation of the heat pump unit at least about 50% of the refrigerant charge is in the main refrigerant system and no more than about 50% of the refrigerant charge is in the refrigerant charge control system.
However, Hern teaches (in para 0047 and claim 7) that the refrigerant charge control system is configured to hold 10 to 20 percent of the total refrigerant charge. Furthermore, Hern teaches that the refrigerant charge control system is capable to adjust the refrigerant charge in the main refrigerant system by adding or removing refrigerant in the main refrigerant system during operation depending on an ambient temperature, a mode of the heat pump system-heating or cooling- or a refrigerant pressure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to realize the refrigerant charge control system is capable to hold at plus or minus 50 percent of the refrigerant in the heat pump unit in order to improve the efficiency of and to adjust to the heating or cooling cycle operation. 
Hern also fails to teach that the heat pump unit is a water sourced heat pump unit. However, Carney discloses that the operation of a water source heat pump is similar to the operation of an air source heat pump to the exception that water source heat pump extracts and dissipates heat by way of water instead of air
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the heat a water source heat pump in case a body of water exists in the area the heat pump is being used and to improve the efficiency of the heat pump.
Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hern in view of Ellis et al. (US 20060218949 A1), hereinafter referred to Ellis.
Regarding claim 14, Hern does not teach that the heat pump, wherein: the heat pump unit is a water source heat pump unit; the at least one high pressure heat exchanger is an indoor heat exchanger; and the low pressure heat exchanger is an outdoor heat exchanger.
However, Ellis teaches that the heat pump unit (10) is a water source heat pump unit (Figs. 1-3 para. 0009); the at least one high pressure heat exchanger (14) is an indoor heat exchanger (Figs. 1-3); and the low pressure heat exchanger (20) is an outdoor heat exchanger (Figs. 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the applicant to reverse the position of the indoor and outdoor heat exchangers to make the heat pump a water sourced heat pump, especially when there is water source available in the area of the occupants. A water sourced heat pump provides higher levels of comfort to occupant due to its energy efficiency.

Regarding claim 16, the combined teachings disclose that the heat pump unit, wherein the heat pump unit is a packaged (Fig. 2 of Hern), air source (Hern: paras. 0002, 0022, 0027 show that a fan or blower is used to absorb air in one place and release it on another place)  or water source (Figs. 1-3 of Ellis ) heat pump unit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the applicant to use a water source heat pump to provide dehumidification without sensible cooling.
Regarding claim 17, the heat pump unit, wherein the heat pump unit is adapted to cool or heat air (para. 0019 of Hern show that the heat pump can cool and/or heat air) or water (para. 0008 of Ellis shows that water can be cooled and heated).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the applicant to cool or heat the water in order to transfer the heat from the water to the air of the room being cooled or warmed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARNOT JOSEPH whose telephone number is (571)272-6464. The examiner can normally be reached on M-F from 0730- 1600.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran, can be reached at telephone number (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CARNOT JOSEPH/Examiner, Art Unit 3763     
                                                                                                                                                                                                                                                                                                                                                                                                   /LEN TRAN/Supervisory Patent Examiner, Art Unit 3763